Citation Nr: 1343500	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  08-26 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of traumatic brain injury (TBI) manifested by headaches.

2.  Entitlement to service connection for numbness, parasthesias, and nerve damage of the right upper extremity, to include as being secondary to the appellant's service-connected cervical segment of the spine strain.

3.  Entitlement to service connection for a disability of the right femur to include pain.

4.  Entitlement to service connection for spina bifida of the thoracolumbar segments of the spine, to include as being secondary to the appellant's service-connected strains of the thoracolumbar and cervical segments of the spine.

5.  Entitlement to an evaluation in excess of 10 percent for the residuals of post Bankart surgery of the right shoulder, on appeal from an initial grant of service connection.

6.  Entitlement to an evaluation in excess of 10 percent for a cervical segment of the spine disability, on appeal from an initial grant of service connection.

7.  Entitlement to a disability evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD), on appeal from an initial grant of service connection.

8.  Entitlement to service connection for a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James L. Wright, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from September 1998 to July 2007.  He served with the US Marine Corps as a Navy corpsman and has combat service in Iraq and Afghanistan.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of November 2007 and January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2010, the appellant presented testimony before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing was placed in the claims file and was considered in appellate review.

It is noted that in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  Additionally, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2013) or identified any prejudice in the conduct of the Board hearing.

In the documents submitted by the appellant, he asserted that his ability to work had been severely impacted by his service-connected disabilities and disorders.  The Court has indicated that entitlement to a total disability evaluation based on individual unemployability due to a service member's service-connected disability(ies) (TDIU) should be considered when it is part of the underlying determination of the appropriate rating to be assigned.  Rice v. Shinseki, 22 Vet. App. 453 (2009) (per curium).  As the matter of a TDIU has been raised in this case, the Board has determined that its jurisdiction in this matter had been triggered and the issue has been included (and developed) in this appeal.  

After the appellant provided testimony before the Board, the Board issued a Decision/Remand in November 2010.  In that action, the Board granted the appellant's claim for entitlement to service connection for tinnitus but denied the claim for entitlement to service connection for bilateral hearing loss.  The remaining issues were remanded to the RO.  The purpose of the remand was to obtain additional medical evidence and examinations of the appellant with respect to the disorders on appeal.  Following various examinations of the appellant, service connection for left foot plantar fasciitis was granted and an increased evaluation was awarded for gastroesophageal reflux disease.  This was accomplished in a rating action issued in February 2012.  Because this is a full grant of benefits, this particular issue is no longer before the Board.  Also in February 2012 rating action, the RO assigned a 10 percent disability rating for the appellant's service-connected GERD.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the appellant did not withdraw his appeal as to the issue of a disability rating greater than assigned, and since a higher rating can be assigned, this issue remains in appellate status before the Board.

The remaining issues were then returned to the Board for action.  Upon further review of the record, the Board, in April 2012, once again remanded the claim to the RO.  The purpose of the Remand was to ensure that the appellant's accredited representative was given proper notification of all action taken on the appellant's claim.  As a result of the Board's Remand, the appellant's representative was sent various documents and he was asked to provide further comment with respect to the appellant's claim.  No further argument has been forthcoming and the claim has, again, been returned to the Board for review.  

Upon reviewing the development since November 2010 and April 2012, the Board finds there has been substantial compliance with its remand instructions with respect to the disabilities now on appeal.  The Board notes that the Court has stated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The RO was ordered by the Board to obtain additional medical evidence with respect to the appellant's claimed disorders and to provide additional documents to the appellant's accredited representative.  It has accomplished these tasks.  The results were returned to the RO which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board finds that the RO substantially complied with the mandates of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record. 


FINDINGS OF FACTS

1.  While the appellant may have experienced a concussion or the resultant blast from an explosive device while on active duty, the service medical records do not show treatment for the residuals of any injuries or conditions that might be the product of such a blast or concussion.

2.  The appellant has experienced various types of headaches since service.

3.  The medical evidence of record does not etiologically link the appellant's current headache disorder with his military service, nor does the same medical evidence show that the appellant now suffers from the residuals of a traumatic brain injury.  

4.  The appellant has not been diagnosed as suffering from a disability of the right upper extremity.  

5.  The appellant has not been diagnosed as suffering from a disability of the right femur to include pain.

6.  The appellant has been diagnosed as suffering spina bifida, which has been categorized or diagnosed as being congenital.

7.  The medical evidence of record does not show or suggest that the appellant's spina bifida was aggravated by or made worse by the appellant's military service or a service-connected disorder.  

8.  The appellant's right shoulder disability produces minimal restriction of movement of the arm to the shoulder along with occasional pain, with x-ray evidence of arthritis.

9.  The appellant's neck disability produces occasional pain and minimal limitation of motion.  Muscle spasms, neurological symptoms, and other symptoms indicative of a more disabling disorder have not been presented.

10.  The appellant's gastroesophageal reflux disease is characterized by occasional pain, dysphagia, and is treated through over-the-counter medications.  

11.  The appellant is service-connected for a right shoulder disability, a neck disorder, GERD, 

12.  The appellant's combined rating during the course of this appeal has ranged from 50 to 60 percent, with no specific disorder being assigned a disability rating in excess of 30 percent.

13.  The evidence of record indicates that the appellant has four years of high school and has not worked for many years.

14.  The appellant's service-connected disorders do not preclude him from obtaining and retaining substantially gainful employment.  



CONCLUSIONS OF LAW

1.  Traumatic brain injury manifested by headaches was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  A disability manifested by numbness, parasthesias, and nerve damage of the right upper extremity, to include as being secondary to the appellant's service-connected disability of the cervical segment of the spine, was not incurred in or aggravated by service or a service-connected disorder.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  A disability of the right femur to include pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Spina bifida of the thoracolumbar segments of the spine, to include as being secondary to the appellant's service-connected strains of the thoracolumbar and cervical segments of the spine, was not incurred in or aggravated by service or a service-connected disorder.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

5.  The criteria for an evaluation in excess of 10 percent for a right shoulder disability, on appeal from an initial grant of service connection, have not been met.  38 U.S.C.A. §§ 1155, 5107a (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b), 4.3, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5201 and 5024 (2013).

6.  The criteria for an evaluation in excess of 10 percent for a disability of the cervical segment of the spine, on appeal from an initial grant of service connection, have not been met.  38 U.S.C.A. §§ 1155, 5107a (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b), 4.3, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

7.  The criteria for an evaluation in excess of 10 percent for gastroesophageal reflux disease, on appeal from an initial grant of service connection, have not been met.  38 U.S.C.A. §§ 1155, 5107a (West 2002); 38 C.F.R. §§ 3.321(b), 4.3, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 7399-7346 (2013).

8.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107A, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b), 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA) -
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters from the RO and the AMC advised the appellant of the evidence and information necessary to substantiate his service connection, increased evaluation, and TDIU claims, as well as he and VA's respective responsibilities in obtaining such evidence and information.  Communications also informed the appellant of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Readjudication in October 2012 cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further development is necessary with respect to the duty to notify.

The appellant was afforded miscellaneous VA examinations over the course of this appeal, with the most recent examinations occurring in 2012.  The results from the examination are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examination and subsequent report involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the medical information is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Additionally, the Board notes that the appellant also had a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO and AMC reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence.

II.  Background

The appellant served on active duty from 1998 to 2007 including service in the Iraq and Afghanistan.  While still on active duty, the appellant underwent a general Compensation and Pension Examination.  The examination took place in June 2007.  At that time, the appellant requested service connection for a right shoulder disorder, a lower back disorder, a neck disability, and gastroesophageal reflux disease.

Prior to the examination, the appellant explained that, with respect to his right shoulder, he did not have pain in the shoulder but he did have some restriction in the range of motion of the shoulder.  He further stated that at least once a month, the condition would "flare-up" and he would have pain in the shoulder for a couple of days.  The appellant further indicated that he had pain that extended from his neck down into his right upper extremity.  He also complained of muscle spasms in the thoracic and lumbar segments of the spine.  He did qualify his statement by stating that the pain and muscle spasms were not constant but that he had flare-ups of the condition.  With respect to the GERD, the appellant admitted that he self-treated the condition with over-the-counter medications but the disorder did not affect his work or daily activities. 

During the musculoskeletal portion of the examination, the appellant's range of motion of the right shoulder was measured as follows:

Forward Flexion		0 to 170 degrees
Abduction			0 to 180 degrees
External Rotation 		0 to 90 degrees
Internal Rotation		0 to 90 degrees

The examiner noted that there was no "additional reduced range of motion or joint function following repetition due to pain, fatigue, incoordination, weakness, or lack of endurance."  


The appellant's range of motion of the cervical segment of the neck was measured as follows:

Flexion			0 to 45 degrees
Extension			0 to 45 degrees
Lateral Flexion Right	0 to 30 degrees
Lateral Flexion Left		0 to 30 degrees
Rotation Right		0 to 80 degrees
Rotation Left			0 to 80 degrees

The examiner noted that there was no "additional reduced range of motion or joint function following repetition due to pain, fatigue, incoordination, weakness, or lack of endurance.  Normal sensation to monofilament and sharp/dull discrimination in the arms and hands bilaterally."

X-ray films of the right shoulder showed no arthritic changes, significant joint abnormality, or bony abnormality.  X-ray films of the cervical spine produced "normal" films of the neck.  Upon completion of the examination, the examiner reported that the appellant's right shoulder and neck disorders only affected daily activities during flare-ups.    

The results along with the appellant's service medical records were forwarded to the RO for review.  The RO then granted service connection for a right shoulder disability, GERD, and cervical spine strain.  This occurred in September 2007.  The appellant was notified of the action and he has appealed the ratings that have been assigned for each disorder.  

After the appellant appealed the RO's September 2007 action, he submitted a claim asking that service connection be granted for traumatic brain injury (TBI), a nerve condition of the right upper extremity, spina bifida of the thoracolumbar segments of the spine, and a disability of the right femur.  In conjunction with this claim, a VA examination was performed in September 2008.  Upon completion of the physical and neurological examination of the appellant, the medical examiner provided the following diagnoses and comments:

1.  Congenital lumbosacral S1 spina bifida.  Asymptomatic, incidental finding.  Not caused by or related to any SC condition or lumbar strain.  Not worsened beyond it's natural progression due to military service.
2.  Despite subjective complaints, no objective findings to support upper or lower extremity radiculopathy.
3.  No right lower extremity condition.
4.  Chronic cephalgia of uncertain etiology.  Medical record documentation does not support significant mechanism of TBI.  No objective findings of TBI.  

The results, like previous findings, were forwarded to the RO which, in turn, denied the appellant's claim for entitlement to service connection for TBI, a nerve disorder of the right upper extremity, a right lower leg disorder, and spina bifida of the thoracolumbar segments of the spine.  The appellant was notified of that action and he has appealed to the Board for review.  

III.  Service Connection

A.  Laws and Regulations

As reported, the appellant has come before the Board asking that service connection be granted for the residuals of traumatic brain injury (TBI); numbness, parasthesias, and nerve damage of the right upper extremity, to include as being secondary to the appellant's service-connected cervical segment of the spine strain; a disability of the right femur; and, spina bifida of the thoracolumbar segments of the spine, to include as being secondary to the appellant's service-connected strains of the thoracolumbar and cervical segments of the spine.  Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002).  In order to establish service connection for the claimed disorder, there must be evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a chronic disease listed in 38 U.S.C.A. § 1101, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link current disability to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  These provisions only apply to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A chronic disease identified to a compensable degree within one year of service is presumed to be service connected.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b) (2013), the only avenue for direct service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a) (2013), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b) (2013).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was clearly and unmistakably not aggravated.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim is treated as one for ordinary service connection.  Wagner.

Moreover, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013); see also Collette v. Brown, 82 F.3d 389, 392 (1996).  This provision, however, does not establish service connection for a combat veteran; it merely aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999). 

B.  Facts and Discussion

Since 2008 when the appellant underwent a VA examination in order to determine whether the appellant had the claimed disorders and, if so, the etiology of said disorders, the appellant's VA treatment records from 2007 to the present have been obtained and included in the claims folder for review.  The Board notes that the VA has gone to the appellant and requested that he provide the VA with the names and addresses of all of the medical care providers, governmental and private, from which he has received treatment since leaving service.  Those records that the VA has been made aware thereof have been obtained and included in the claims folder for review.  Of particular note is that none of the records suggest, insinuate, or state that either the appellant now suffers from TBI, a right upper extremity (not including the shoulder) disability, or a disability of the right femur to include pain.  

The record reflects that the appellant did undergo additional VA medical testing in April 2011, November 2011, and again in January 2012.  Despite the appellant's statements to the contrary, none of these three examinations produced findings that would indicate or suggest that the appellant was suffering from TBI manifested by headaches, numbness, parasthesias, and nerve damage of the right upper extremity, or a disability of the right femur.  

More specifically, the appellant was the subject of a VA Traumatic Brain Injury (TBI) Examination in January 2012.  The purpose of the examination was to discover whether the appellant was suffering from symptoms and manifestations of TBI, and if so, whether the TBI could be associated with the appellant's military service.  The Board would note that the appellant had previously suggested that he was experiencing headaches (cephalgias) that he believed were the result of TBI.  The examiner reviewed the appellant's claims file and available medical records and then offered the following opinion:

The claimed condition was less likely than not . . . incurred in or caused by the claimed in-service injury, event, or illness. . . .

Rationale:  Many controversies exist in the literature regarding the nomenclature and classification of headache.  The International Headache Society (IHS) developed and published a classification and diagnostic criteria in 1988, these were revised in 2004.  This system gives operational diagnostic criteria for headaches, cranial neuralgias, and facial pain syndromes.  The IHS classification also details which clinical features must be present and in what combination to establish a precise diagnosis.  However, this classification system can be cumbersome for day to day use.  The IHS criteria may be most useful for grouping patients for scientific purposes, such as clinical trials and epidemiological studies.  As many as 90 percent of all benign headaches fall under a few categories, including migraine, tension-type, and cluster headache.  While a population-based study found that the one-year prevalence of episodic tension-type headache was 38 percent, most of these people do not present to physicians for care.  Update:  Sept. 2011.
Based on above medical comments, there is multiple classifications for headaches with multiple etiologies for each one, making it less likely than not that one episode of cephalgia will be the same than a previous one. . . . There is no objective evidence to sustain "prostrating" events.

Therefore, current episodes of cephalgia are not the same episodes that occurred while on active duty.  There are less likely than not of the same etiology (origin).  No objective evidence to sustain episodes are "prostrating".  

In other words, the headaches from which the appellant claimed that he was now suffering therefrom were not related to or caused by or the result of TBI or any other incident of service.

A further review of these three medical examination reports fails to reveal complaints involving the right upper extremity or the right femur.  For example, when asked in November 2011 about any complaints involving any conditions from which he might be suffering, the appellant complained about his right shoulder, his neck, his lower back, headaches, and GERD.  He did not mention either his right upper or lower extremity.  Upon completion of the examination, the examiner did not diagnose the appellant as suffering from a right upper or lower extremity disability, disorder, or condition.  The examination results mirrored the results obtained previously by the VA.  

Although the appellant intimated that additional information would be forthcoming concerning his purported disabilities, he has not provided any competent medical evidence to show that he currently has traumatic brain injury, a nerve disorder of the right upper extremity, or a disability of the right lower extremity (right femur).  He also has not provided any competent medical evidence to show that his diagnosed spina bifida was caused by or the result of his military service or that if it was a congenital disorder, that it was aggravated by his military service or some incident therein.  

More specifically, the evidence is devoid of a verifiable diagnosis of TBI, a disability of the right femur, and a disability that is productive of numbness, parasthesias, and nerve damage of the right upper extremity nor such has been given or provided.  Without such a diagnosis, entitlement to service connection may not be established.  The Board finds therefore that there is insufficient evidence to place the evidence in equipoise as to whether the appellant suffers from the claimed disorders related to or caused by his military service or the result of a service-connected disorder or aggravated by service.  On the basis of these findings and following a full review of the record, the Board concludes that the record does not show that the appellant currently suffers from TBI, a disability of the right femur, and a disability of the right upper extremity (not inclusive of the right shoulder) related to his military service or a service-connected disorder, and service connection is not warranted.

With respect to the appellant's statements and assertions about his claim, the only opinion addressing whether he now suffers from TBI, a disability of the right femur, and a disability that is productive of numbness, parasthesias, and nerve damage of the right upper extremity is that of the appellant and endorsed by the appellant's representative.  However, the Board finds that the generalized statements provided by the appellant are too general in nature to provide the necessary evidence to show that the appellant now has any of the purported conditions that resulted from his military service and any incident that may have occurred therein or a service-connected disorder.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in reporting that he now suffers from TBI manifested by headaches or that he has disabilities affecting the right upper and lower extremities.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology or, more importantly, the actual existence of the claimed disorders.  See Barr.  Thus, the lay assertions are not competent or sufficient to establish disabilities in this case.

Again, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a black eye or varicose veins, he is not competent to provide evidence as to more complex medical questions, such as whether he has underlying TBI, or an actual disability affecting the right femur, or a nerve disorder affecting the right arm, and whether any of these conditions are related to service, an incident in service, or a service-connected disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  He is capable of claiming that he has headaches, or occasional numbness in his arm, or that he has pain in his right lower leg; however, as a layperson, he is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Most importantly, though, the appellant has not proven the most fundamental and essential element of this claim - that is, the establishment of current disability.  He has not shown, nor has the medical evidence suggested, that he now suffers from TBI manifested by headaches, or a disability manifested by numbness, parasthesias, and nerve damage of the right upper extremity, or a disability of the right femur manifested by pain.  Absent these proofs, he has not made valid claims.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability).  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (a current disability generally means a disability shown by competent medical evidence to exist).

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).  The preponderance of the objective and probative medical and other evidence of record is against the appellant's claim for service connection for TBI, a disability of the right femur, and a disability that is productive of numbness, parasthesias, and nerve damage of the right upper extremity, and his claim must be denied.

With respect to the final disability involving service connection - that of spina bifida of the thoracolumbar segments of the spine, to include as being secondary to the appellant's service-connected strains of the thoracolumbar and cervical segments of the spine - the Board acknowledges that the appellant has been diagnosed with spina bifida.  However, as noted previously, a VA doctor has, in no uncertain terms, concluded that the spina bifida condition is a congenital disorder that was not exacerbated or aggravated or made worse by the appellant's military service, any incidents therein, or by a service-connected disability.  The Board notes that there is no additional medical information contained in the claims folder concerning the etiology of the appellant's spina bifida.  That is, with exception for the above referenced VA examination report, there is no other medical opinion of record that addresses the etiology of the appellant's disorder.  

The Board first notes that congenital or developmental defects are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  VA's General Counsel has further explained that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 1990).  Thus, as spina bifida occulta has been identified as congenital, service connection is precluded as long as there is no showing of the condition incurring in or aggravated by service.  VAOPGCPREC 82-90 (July 18, 1990).

The record indicates that the appellant was not diagnosed with spina bifida prior to his entrance onto active service.  The service treatment records are silent with respect to an actual corroborated diagnosis of spina bifida while he was on active duty.  In fact, he was not officially diagnosed with the condition until after his was discharged in 2007.   Nevertheless, the evidence of record shows that the appellant did engage in combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013) are applicable and the appellant's assertions regarding experiencing back pain and spasms in service which could suggest that the appellant was experiencing the manifestations of spina bifida are accepted despite the lack of supporting documentation in service treatment records.  See Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

In various statements in support of his claim, the appellant has suggested or asserted that even though he had a pre-existing or congenital disorder, said condition was aggravated by or made worse through his service in the military.  Yet, despite the appellant's assertions, the medical evidence does not support his claim.  The medical evidence of record shows that the appellant's spina bifida is a congenital disorder that was not aggravated by his military service.  Moreover, there is no medical evidence showing that the condition is the result of the appellant's military service; it was not caused by his military service; it was not aggravated by his military service; and, it was not made worse by his military service.  Taken in toto, the examination reports are highly probative because they are based on sound medical principles, as well as a review of the service treatment medical records, the post-service medical records, examinations of the appellant, and the appellant's uncorroborated statements.  

While the appellant has expressed disagreement with these assessments, he has not provided any type of medical documents or opinions that would show that the spina bifida disorder worsened in service or suggesting that his congenital disorder was permanently aggravated during service beyond any natural progression.  While the appellant may assert that the disorder was aggravated by service, there is no objective evidence to support a finding of permanent aggravation.  

It is clear that the appellant sincerely believes that his spina bifida was aggravated during service beyond the natural progression; however, for all the reasons noted above, the evidence of record demonstrates otherwise.  Significantly, a permanent increase in severity is not shown by objective evidence of record.  

After considering the totality of the evidence of record, the Board finds service connection for a spina bifida is not warranted as there is no competent medical evidence linking spina bifida to an injury in service, or that it began in service.  Indeed, although the appellant's statements concerning back pain during combat operations are accepted as fact, no diagnosis of spina bifida was made at that time. Moreover, as discussed further below, there is simply no competent evidence demonstrating a link of any current spina bifida disorder to service.

The appellant can express his opinion concerning his disorder and he is also competent to report pertinent symptomatology since service.  However, he is not shown to be competent to be able to provide a competent opinion that would directly link any current disability to service as that would required medical competency and/or expertise.  He is also not competent to provide an opinion that his congenital disorder was aggravated by service.  In this regard, the questions of causation or aggravation involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. As such, the question of etiology in this case may not be competently addressed by lay evidence, and the appellant's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for spina bifida is also not warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013), 38 C.F.R. § 4.3 (2013).

IV.  Increased Evaluation

A.  Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2013), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2013).  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).



B.  Facts and Discussion

(1)  Right Shoulder

The appellant has expressed disagreement with the 10 percent disability evaluation that has been assigned for his right shoulder disability which has been categorized as the residuals of post Bankart surgery of the right shoulder.  It is noted that the appellant's right upper extremity is his nondominant extremity.  The disorder has been rated in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Codes 5024 and 5201 (2013).

Diagnostic Code 5024 (tenosynovitis) instructs that the disability will be rated on limitation of motion of the affected part as degenerative arthritis.  38 C.F.R. Part 4 (2013).  Diagnostic Code 5003 (degenerative arthritis) requires rating according to the limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. Part 4 (2013).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under this code.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Disabilities of the shoulder and arm may be evaluated under rating criteria that contemplate ankylosis of scapulohumeral articulation (Diagnostic Code 5200), limitation of motion of the arm (Diagnostic Code 5201), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  38 C.F.R. Part 4 (2013).  Because there is no evidence of ankylosis of the scapulohumeral articulation or impairment of the humerus, Diagnostic Codes 5200 and 5202 are not applicable.

Normal ranges of upper extremity motion are defined by VA regulation as follows:  forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2013).

Diagnostic Code 5201 provides that limitation of motion of the minor arm at shoulder level warrants a 20 percent disability rating.  38 C.F.R. Part 4 (2013).  The right shoulder is the minor arm.  Limitation of motion of the minor arm midway between the side and shoulder level warrants a 20 percent disability rating.  A 30 percent rating is warranted when there is limitation of motion to 25 degrees from the side.  Under Diagnostic Code 5203, for impairment of the clavicle or scapula in the major or minor arm, a 10 percent rating is granted for malunion or nonunion without loose movement; a 20 percent rating is granted for nonunion with loose movement or for dislocation.  38 C.F.R. Part 4, Diagnostic Code 5203 (2013).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic codes under which a veteran's disabilities are rated.  Therefore, the Board must consider the "functional loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 (2013).  Functional loss may occur as a result of weakness or pain on motion of the affected body part.  38 C.F.R. § 4.40 (2013).  The factors involved in evaluating, and rating, disabilities of the joints include:  weakness; fatigability; incoordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2013).  These factors do not specifically relate to muscle or nerve injuries independently of each other, but rather, refer to overall factors, which must be considered when rating the veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206-7 (1995).  See also Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

The record reflects that since the appellant's original claim for benefits, the appellant has undergone additional medical testing.  More specifically, in April 2011 it was noted that the appellant had daily pain in the shoulder when lifting and extensively using the right shoulder.  The appellant further claimed that the shoulder was instable.  Yet, when the examiner measured the range of motion of the shoulder, the results were shown to be as follows:  

Forward Flexion		0-180 degrees; 
Abduction			0-180 degrees; 
External Rotation		0-90 degrees; and 
Internal Rotation		0-90 degrees.  

The only limitation in movement reported was occasional restrictions in movement when the condition "flared-up" after extensive and repeated use.  The examiner further reported that the appellant was able to lift his arm above his head and did not seem to have any functional restrictions.  X-ray films of the shoulder failed to reveal arthritic changes to the shoulder joint.  Additionally, the shoulder did not show signs of tenderness and a guarding of movement.  There were no signs of edema, effusion, weakness, redness, heat, or subluxation. 

The Board acknowledges the appellant's statements and assertions that he experiences pain and discomfort in the right shoulder, and that the only way he can alleviate the symptoms of the disability is through rest and nonuse.  While lay witnesses are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307-8 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board observes that the appellant's description of the symptoms produced by his shoulder disorder has remained consistent and not contradictory.  The Board finds that the appellant's written and spoken evidence is reasonable, credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

The evidence clearly indicates that since applying for benefits, the appellant has experienced some limitation of motion of the right shoulder.  Nevertheless, from 2007 to the present, the appellant has not sought treatment for the disability.  Moreover, there is no indication from the record that the appellant now suffers from a flail shoulder, nonunion of the humerus, or fibrous union of the humerus.  Additionally, there is no evidence of record suggesting or indicating that there is recurrent dislocation of the right shoulder.

Because the appellant's limitation of motion does not approximate what is contemplated for a 20 percent rating (limitation at shoulder level or midway between side and shoulder level), it seems clear to the Board that such a rating would be inappropriate.  See 38 C.F.R. § 4.7 (2013).  Also, because intermediate ankylosis, either favorable or unfavorable, has not been shown, a 20 percent rating in accordance with 38 C.F.R. Part 4, Diagnostic Code 5200 (2013) is not for application.  Additionally, the Board accepts that the appellant has some degree of functional impairment during flare-ups and pain as indicated above.  When examined by VA over the course of the appeal period, it has been noted that there is occasional pain on motion and that the range of motion is reduced with reported pain and some activity restrictions.  However, neither the lay nor the medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 10 percent when all of the complaints and findings are considered.  It has not been reported that range of motion is further functionally limited by additional testing, and shoulder flexion and abduction do not impede the ability to lift the arm to shoulder level.  The Board thus finds that shoulder symptoms displayed throughout the appeal period are contemplated by the 10 percent disability evaluation in effect.  

As an aside, the Rating Schedule provides disability ratings for impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent disabling.  Nonunion of the clavicle or scapula is rated as 10 percent disabling without loose movement and 20 percent with loose movement.  Dislocation of the clavicle or scapula is rated as 20 percent disabling.  38 C.F.R. Part 4, Diagnostic Code 5203 (2013).  A disability rating in excess of 20 percent is not possible under this diagnostic code.  Because recurrent dislocation, along with nonunion of the clavicle or scapula with loose movement, also has not been shown or diagnosed, a 20 percent rating under this diagnostic code is not for application.

Therefore, based on the above, the Board finds that the criteria for a disability rating of 10 percent from the date of the appellant's claim to the present have been met.  However, that same evidence does not support an evaluation in excess of 10 percent.  The Board has also considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, and 4.45 (2013) would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is not disputed that the appellant has occasional limitation of motion of the right shoulder and that he suffers from pain.  Nevertheless, the Board finds that the 10 percent disability rating adequately compensates him for his limitation of motion, pain, and functional loss.  Limited motion of the right shoulder results in a certain level of functional loss.  However, there is a lack of objective medical evidence showing that the appellant suffers any additional functional loss and/or limitation of motion during flare-ups or with use.  Hence, the preponderance of the evidence is against a disability evaluation in excess of 10 percent.

The Board further finds no basis for assignment of separate ratings for separate periods during the appeal period, as it finds that the appellant's service-connected shoulder disability has not significantly changed during the appeal period.  See Fenderson, supra.

(2)  Cervical Segment of the Spine Strain

The next increased rating issue on appeal involves the cervical segment of the spine.  The appellant has been assigned a 10 percent disability rating and he has appealed, claiming that a higher rating should be assigned.  The 10 percent rating has been awarded in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5237 (2013).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2013).

Besides being able to rate the appellant's disability under this diagnostic code, it is also possible that his cervical spine disorder may be rated under any one of a number of diagnostic codes if the disability exhibits the appropriate manifestations and symptoms associated with that code.  These codes include those found at 38 C.F.R. Part 4, Diagnostic Codes 5235 through 5243 (2013).  This criteria contemplate, respectively, vertebral fracture or dislocation, sacroiliac injury and weakness, lumbosacral or cervical strain, spinal stenosis, spondylolisthesis or segmental instability, ankylosing spondylitis, spinal fusion, degenerative arthritis of the spine, and intervertebral disc syndrome.  More specifically, the criteria designates the following:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical segment of the spine.  

A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or for a combined range of motion of the cervical spine not greater than 170 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Note (2) of the General Rating Formula stipulates that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note (2) (2013).  

The criteria further provides that intervertebral disc syndrome (preoperatively or postoperatively) will be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (2013) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurological signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

As to the neurological component, under 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2013), for rating radiculopathy of the neck, a 20 percent rating is warranted when the impairment is mild, 40 percent when moderate (major) and a 30 percent when moderate (minor), 50 percent when severe (major) and a 40 percent when severe (minor), and a 70 percent when there is complete paralysis of all shoulder and elbow, with movements lost or severely affected, and hand and wrist movements not affected.  The 70 percent will be assigned for the major extremity affected and a 60 percent will be assigned for the minor extremity affected. 

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

In evaluating increased rating claims, the Board will also consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013).  Under 38 C.F.R. § 4.40 (2013), functional loss or weakness due to pain supported by adequate pathology and evidenced by the visible behavior of the appellant is deemed a serious disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court expounded on the necessary evidence required for a full evaluation of orthopedic disabilities.  The Court held that ratings based on limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2013), should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

As a result of the Board's first Remand, the appellant underwent a VA Compensation and Pension Examination of his neck in November 2011.  Prior to the examination, the appellant complained of pain and limitation of motion when the condition "flared-up".  He indicated that he used over-the-counter medications for the treatment of the disability.  He did not claim, nor was it noted in the record, that he had been prescribed bedrest for the treatment of the disability.  Range of motion testing produced the following findings:

Flexion			0 - 45 degrees
Extension			0 - 45 degrees
Right Lateral Flexion	0 - 45 degrees
Left Lateral Flexion		0 - 45 degrees
Right Lateral Rotation	0 - 75 degrees
Left Lateral Rotation	0 - 80 degrees

Upon repetition of movements times three, the appellant range of motion for flexion, extension, right and left lateral flexion, and left lateral rotation remained the same as above.  For right lateral rotation, the appellant's range of motion was reduced by five degrees (0-70 degrees).  The only functional limitation noted was pain and all neurological findings were deemed as "normal".  Muscle spasms or atrophy of the muscles of the neck were not reported.  Radiculopathy was not diagnosed and invertebral disc syndrome was not found.  Arthritis was not documented by x-ray films.  In conclusion, the examiner determined that the appellant's cervical spine strain caused no functional limitations for the appellant, and did not affect his social or industrial capacity.  

There are no other medical records contained in the claims folder that shows treatment for the appellant's neck disorder.  

Because unfavorable ankylosis of the cervical segment of the spine has not been diagnosed, Diagnostic Code 5240 is not for application.  38 C.F.R. Part 4 (2013).  Since the appellant has not been diagnosed as having favorable ankylosis of the spine, or fusion of the cervical segments, then Diagnostic Code 5241 is also not for application.  Id.  Yet, the question remains - does the appellant meet the criteria for a higher rating pursuant to the rating criteria for cervical spine limitation of motion, the residuals of a fracture of the segments of the spine, or intervertebral disc syndrome? 

The VA examination reports are definite in the conclusions that the appellant is not suffering from sciatic neuropathy as a result of his neck disability.  He also has not been diagnosed as having intervertebral disc syndrome.  Although the appellant has reported pain, the medical evidence does not establish atrophy of the involved nerves or for even the muscle spasms of the back.  Moreover, the appellant has not experienced paralysis of the nerves and the appellant has been capable of moving his upper extremities, even though he complains of pain or flare-ups of pain and discomfort.  

Additionally, there is nothing in the available medical records, and the statements provided by the appellant, that would suggest that he has suffered from incapacitating episodes or that he has been prescribed bed rest by a physician.  The appellant has admitted that he has not been told to lie down to relieve any neck pain.  None of the medical records suggest or insinuate that the Veteran has been bedridden solely as a result of his service-connected neck disorder.  As reported, the appellant's medical treatment records were obtained.  These records do not show that he has been prescribed bed rest for a period of four to six weeks (or more) by his treating, or any other, physician. 

Although the evidence has shown a reduction in the appellant's mobility of the neck, none of the medical care providers have classified the appellant's range of motion as moderately or severely limited.  More importantly, the medical evidence has not shown that the appellant now has arthritis in the cervical segment of the spine.  As such, the rating criteria found at 38 C.F.R Part 4, Diagnostic Code 5242 (2013) is not for application.  

In determining whether an increased evaluation is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The various examination results, along with the information provided by the appellant, attest to the severity of his cervical spinal condition.  However, they do not suggest that the condition is presently under evaluated.  The records do not reveal constant neurological findings consistent with a more severe condition affecting the cervical spine or the discs that would entitle him to a higher rating.  The VA medical examination reports have not noted persistent, chronic radicular symptoms.  While the appellant has complained of pain and discomfort that may or may not be relieved by pain medications or therapy, the evidence does not show that the pain has restricted the appellant's ability to work or to perform the tasks of daily living. 

It is therefore the Board's decision that symptomatology and other evidence indicative of a more pronounced disc or cervical spine condition have not been presented.  The evidence does not show moderate or severe intervertebral disc syndrome with recurring attacks with or without intermittent relief.  They have not shown muscle spasm or absent ankle jerk.  The evidence has not suggested that the appellant's forward flexion is moderately limited.  Thus, under the rating criteria, a disability evaluation in excess of 10 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, Part 4 (2013). 

The Board has also considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2013) would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is not disputed that the appellant has some minimal limitation of motion of the cervical spine, and that there is occasional pain on motion.  Limited motion of the cervical segment of the spine results in a certain level of functional loss.  However, there is a lack of objective medical evidence showing that the appellant suffers any additional measurable functional loss and/or limitation of motion during flare-ups or with use. 

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Fenderson, supra.  However, the Board finds that the medical evidence demonstrates consistently and throughout that the appellant meets the criteria for a 10 percent rating from the date of claim.  Therefore, the assignment of staged evaluations in this case is not necessary. 

In sum, the Board denies the appellant's claim.  The benefit-of-the-doubt- rule has been considered in making this decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013). 

(3)  Gastroesophageal Reflux Disease (GERD)

The last increased rating issue before the Board involves entitlement to an increased evaluation for GERD currently evaluated as 10 percent disabling.  The disorder has been rated by analogy pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 7346 (2013).  This Diagnostic Code, which contemplates hiatal hernias, provides that assignment of a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent rating, but of less severity.  A 30 percent rating is warranted with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

As a result of the Board's Remand in November 2010, the appellant underwent a VA Esophageal Conditions Examination in November 2011.  The examiner noted the following:

Veteran reports epigastric pain, nausea, vomiting, reflux/regurgitation, average of once weekly improved with Prilosec but denies weight loss, dysphagia, hematemesis, melena and ubstenal/shoulder pain related to GERD.  Veteran's health has not been severely or considerably impaired as a result of the symptoms produced by GERD.  This SC condition has no effect on the Veteran's social and industrial capacity and is capable of sedentary to light or moderate duty employment if he so chooses.  

The examiner also found that there was no functional limitations caused by the GERD.  The examiner noted that the appellant's health was not severely or considerably impaired as a result of the symptoms produced by the GERD.

In April 2011, another examination was accomplished.  Upon completion of his examination of the appellant, the medical examiner wrote the following with respect to the appellant's GERD:

Entries in the Veteran's medical record indicate treatment with omeprazole for GERD in the past but no recent treatment is noted.  (The Veteran now reported he uses over the counter antacids for his GERD symptoms).  

It was reported that the appellant experienced heartburn, reflux, regurgitation, and vomiting.  He also indicated that the appellant did not suffer from nausea, hematemesis, melena, dysphasia, and that he adjusted his diet as a result of his condition.  Yet, the examiner did not prescribe any specific medications for the treatment of the disorder and it was suggested that over-the-counter medications were sufficient for the treatment of the manifestations of the disorder.  
.
Additionally, the appellant has complained of occasional "heartburn" and nausea.  However, as reported in the examination reports, the appellant treated the condition with over-the-counter medications.  Nevertheless, none of the medical evidence of record, including the VA GERD-specific examinations, have shown that the appellant suffers from persistent vomiting, continuous reflux, regurgitation, pyrosis, substernal arm or shoulder pain, sleep disturbance caused by esophageal reflux, anemia, weight loss, hematemesis, or melena.  He has not been diagnosed as having esophageal stricture, spasms of the esophagus, or acquired diverticulum of the esophagus.  Moreover, none of the health care providers have found that the appellant's GERD impacts his ability to work or perform daily activities.  

The medical evidence of record shows that the appellant's GERD is manifested by occasional dyspepsia, heartburn, acid reflux, and nausea.  After reviewing all of the clinical evidence and subjective complaints since the effective date of service connection, the Board finds that the preponderance of the evidence shows that an initial disability evaluation in excess of 10 percent is not warranted.  A 60 percent rating is not warranted because the appellant does not have symptoms of material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of a severe impairment of health.  Similarly, a 30 percent rating is not warranted because the appellant does not experience persistent recurring or infrequent episodes of gastric distress, pyrosis, or substernal arm or shoulder pain.  He has never been shown to have manifestations that are productive of considerable impairment of health.  As such, the appellant's limited symptoms, and the functional impairment that they cause, seem to more closely mirror the rating criteria contemplated by the current 10 percent rating.  Additionally, the evidence of record shows that the appellant's symptoms occur infrequently, are well controlled with medication, and have almost no impact on the appellant's life.  There is no evidence of record that the appellant's GERD results in considerable impairment of health, pyrosis, regurgitation, or substernal or arm pain.  The Board thus finds that the preponderance of the evidence is against the claim for an increased rating for GERD.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994); 38 C.F.R. §§ 4.31; 4.114, Diagnostic Code 7346 (2013).

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the appellant's GERD symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that a rating in excess of 10 percent would be warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2013); Fenderson v. West, 12 Vet. App. 119 (1999).

V.  Increased Evaluation - Extraschedular Evaluation

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for any of the three ratings for which he has sought an increased therefor.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the three service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the appellant's right shoulder disorder, his GERD, and his neck disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability levels and symptomatology, as discussed above. 

The Board further observes that, even if the available schedular evaluation for each of the disabilities is inadequate (which they manifestly are not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant required frequent hospitalizations for any of the three disorders.  Additionally, there has not shown to be evidence of marked interference with employment solely due to the disability.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that the three service-connected disabilities on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2013) is not warranted. 

IV.  Total Disability Evaluation

The appellant has requested a total disability evaluation based on individual unemployability due to his service-connected disabilities.  He is service-connected for the following disorders:  posttraumatic stress disorder, rated as 30 percent; a right shoulder disability, rated as 10 percent; cervical spine strain, rated as 10 percent; tinnitus, rated as 10 percent; GERD, rated as 10 percent; left foot plantar fasciitis, rated as 10 percent; and noncompensable ratings assigned for thoracolumbar spine strain and a left ankle disability.  The appellant's combined rating is 60 percent.  

The appellant contends that he is unable to maintain substantially gainful employment mainly as a result of the symptoms and manifestations produced by his service-connected disabilities.  He has implied that because of the variety and severity of his disorders, he no longer can hold a job.  

A TDIU may be assigned where the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).  Unemployability associated with advancing age or intercurrent disability may not be considered in determining entitlement to a total compensation rating.  38 C.F.R. § 4.19 (2013).  Factors to be considered are the appellant's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) (2013), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a) (2013), provide for a TDIU when, due to service-connected disability (ies), a service member is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined disability rating to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In exceptional circumstances, where the appellant does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2013).  A TDIU presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a service member's employability, the Board cannot overlook the level of education he completed, his professional training and employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  Employment is that "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2013).  Generally, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

Pursuant to 38 C.F.R. § 4.16(b) (2013), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a) (2013), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2013).  In the present case, the appellant does not meet the threshold for schedular consideration since the appellant has not been assigned a 40 percent disability rating for any of disabilities and his combined disability rating is not 70 percent or greater.  (The record shows that the highest disability rating for one disability that has been assigned is a 30 percent rating for posttraumatic stress disorder.)

As noted above, the appellant underwent a number of VA medical examinations over the course of this appeal.  The most recent examinations occurred in 2011 and in 2012.  Of particular interest are the examinations that were accomplished in November of 2011.  In those examinations, the medical examiner was asked to provide an opinion as to whether any (or a combination) of the appellant's service-connected disorders prevented him from obtaining and maintaining gainful employment.  These examinations included a review of the appellant's claims folder and a thorough examination of each of the appellant's service-connected disorders.  During the examinations, the examiner noted each of the appellant's service-connected disabilities and upon the conclusion of the multi-tiered examination, provided an opinion concerning the appellant's employability.  The examiners specifically stated that the appellant could engage in fully gainful employment.  While the examiner who evaluated the appellant's orthopedic conditions indicated that the appellant would not be able to perform some physical forms of employment, the examiner also did not limit the types of sedentary jobs that the appellant could undertake.  None of the examiners concluded that the appellant was unable to obtain and maintain some type of employment commensurate with his training and experience.  Also as reported above, the appellant's medical treatment records have been obtained and included in the claims folder for review.  None of those records contain a recommendation from a health care provider that the appellant not seek employment.  None of the records endorse the appellant's contentions that he is unable to work.

It is noted that there are no other private or governmental medical opinions contained in the medical records on file that would support the appellant's assertions that he is unable to work as a result of his service-connected disabilities.  There are only the statements provided by the appellant himself.

The appellant's physical problems, symptoms, and manifestations, which are referenced in the VA records, undoubtedly compromise the range of jobs available to him at some exertional levels.  Yet, none of the various VA medical care providers have opined that the appellant's service-connected disabilities preclude employability.  In fact, the most recent medical examinations, without reservation, found that the appellant was employable.  Moreover, the medical treatment records, along with the recent VA examination reports, indicate that the service-connected disabilities are stable and well-controlled, and do not appear to require additional or extraordinary care that would prevent the appellant from working at a desk job.

Here, although the appellant contends that his service-connected disabilities render him unemployable, the objective evidence indicates otherwise.  Moreover, the Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held that for an appellant to prevail in a claim for individual unemployability benefits, it is necessary that the record reflect some factor that takes his case outside the norm.  See also 38 C.F.R. §§ 4.1, 4.15 (2013).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high schedular rating that has been assigned is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The determinative medical evidence as discussed herein fails to demonstrate that the appellant is unemployable solely due to his service-connected disabilities.  Viewed objectively, it preponderates against the claim.  Thus, an award of TDIU is not warranted here.

Finally, neither the RO or the AMC has not submitted the appellant's case to the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  In this case, the evidence does not require such action.  A clear preponderance of the evidence is against a finding that the appellant is unable to follow a substantially gainful occupation by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2013).  Because the evidence does not show that service-connected disabilities render him unemployable, there is no basis to support an extraschedular TDIU rating.  The benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for a TDIU.  See Gilbert, supra.  The appellant's claim is denied.


ORDER

1.  Entitlement to service connection for the residuals of traumatic brain injury manifested by headaches is denied.

2.  Entitlement to service connection for numbness, parasthesias, and nerve damage of the right upper extremity, to include as being secondary to the appellant's service-connected cervical segment of the spine strain is denied.

3.  Entitlement to service connection for a disability of the right femur to include pain is denied.

4.  Entitlement to service connection for spina bifida of the thoracolumbar segments of the spine, to include as being secondary to the appellant's service-connected strains of the thoracolumbar and cervical segments of the spine, is denied.

5.  Entitlement to an evaluation in excess of 10 percent for the residuals of post Bankart surgery of the right shoulder, on appeal from an initial grant of service connection, is denied.

6.  Entitlement to an evaluation in excess of 10 percent for a cervical segment of the spine disability, on appeal from an initial grant of service connection, is denied.

7.  Entitlement to a disability evaluation in excess of 10 percent for gastroesophageal reflux disease, on appeal from an initial grant of service connection, is denied.

8.  Entitlement to service connection for a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


